DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent No. JP 2017002185 to Mitsumoto in view of Japanese Patent No. JP 2001049242 to Kiuchi et al.

However, Mitsumoto does not disclose that the cashew particles, as the organic filler, have a silicon resin to which they adhere.
Kiuchi et al are relied upon merely for their teachings of a friction material composition having, as an organic filler, cashew particles to which a silicon resin adheres (see paragraphs 0006 and 0008 of the examiner provided translation). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the friction material composition of Mitsumoto to comprise, as the organic filler, cashew particles to which a silicon resin adheres as taught by Kiuchi et al in order to reduce the generation of brake squeal in a braking system which utilizes the friction material composition in a brake pad or lining and improve fading performance for such a braking system (see in particular paragraphs 0005 and 0032 of the Kiuchi et al examiner provided translation). 
Regarding Claim 2, Mitsumoto, as modified, further discloses that in the cashew particles to which the silicon resin adheres, an adhesion rate of the silicone resin is 0.5 
Regarding Claim 3, see also paragraph 0006 of the examiner provided translation of the Kiuchi et al reference which teaches the claimed limitation.
Regarding Claim 4, Kiuchi et al further disclose a content of the cashew particles to which the silicon resin adheres is 0.5 to 15 parts by mass based on 100 parts by mass of the friction material composition (see paragraph 0009 of the examiner provided translation of this reference). 
Regarding Claims 5 and 6, see paragraph 0022 of the examiner provided translation of the Mitsumoto reference. 
Regarding Claims 7 and 8, see paragraph 0046 of the examiner provided translation of the Mitsumoto reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Publication No. 2013/0220746 to Unno et al., PG Publication No. 2013/0240310 to Baba et al., PG Publication No. 2014/0202805 to Unno et al., U.S. Patent No. 9,863,493 to Kikudome et al., PG Publication No. 2018/0106321 to Matsuba, PG Publication No. 2018/0313420 to Shimada et al., and U.S. Patent No. 10,570,975 to Baba et al all disclose friction material compositions similar to applicant’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        03/02/21